UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6133


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

QUINCY FONTAL JACKSON,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Cameron McGowan Currie, District
Judge. (3:05-cr-01150-CMC-1; 3:08-cv-70022-CMC)


Submitted:    September 23, 2009            Decided:   October 16, 2009


Before MICHAEL and DUNCAN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Quincy Fontal Jackson, Appellant Pro Se.   Jane Barrett Taylor,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Quincy    Fontal     Jackson        seeks    to    appeal   the    district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2009)    motion.         The    order       is    not    appealable      unless     a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                     A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional          right.”        28     U.S.C.      § 2253(c)(2)       (2006).         A

prisoner       satisfies        this        standard       by     demonstrating           that

reasonable       jurists       would     find      that     any    assessment        of     the

constitutional         claims     by    the    district      court    is   debatable         or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                   Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                 We have

independently reviewed the record and conclude that Jackson has

not     made    the     requisite       showing.           Accordingly,      we      deny    a

certificate       of     appealability         and     dismiss      the    appeal.           We

dispense       with     oral    argument        because      the     facts     and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                  DISMISSED



                                               2